 
Exhibit 10.4
 

FIRST AMENDMENT TO
ENERGY PARTNERS, LTD.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN FOR
NON-EMPLOYEE DIRECTORS
 
The Energy Partners, Ltd. Amended and Restated 2000 Stock Incentive Plan for
Non-Employee Directors is hereby amended in the following respects:
 
1. Section 4 of Article V is amended by adding the following sentence at the end
thereof:
 
“Payment shall be made on such date on or after the Payment Event as the Plan
Administrator shall determine but no later than ninety (90) days after the
occurrence of the Payment Event.”
 
2. Article VI is amended by adding the following sentence at the end thereof:
 
“Anything in the Plan to the contrary notwithstanding, no adjustment shall be
made pursuant to this Article VI that causes any award that is not otherwise
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), to become deferred compensation subject to
Section 409A of the Code.”
 
3. Article VII is amended by adding the following new Section 3:
 
“3.           Internal Revenue Code Section 409A.  It is intended that any stock
options granted under the Plan not constitute deferred compensation subject to
Section 409A of the Code, and the Plan shall be interpreted and operated
consistently with that intent.  In the event that it shall be determined that
any payments or benefits payable to an Eligible Director under the Plan
constitute non-qualified deferred compensation covered by Code Section 409A for
which no exemption under Code Section 409A or the regulations thereunder is
available (“Covered Deferred Compensation”), then notwithstanding anything in
the Plan to the contrary, the Eligible Director shall be deemed to have ceased
to be a Director for purposes of the Plan if and only if the Eligible Director
has experienced a “separation from service” within the meaning of said Section
409A and the regulations thereunder.  The provisions of the Plan
 

 
 

--------------------------------------------------------------------------------

 

relating to such Covered Deferred Compensation shall be interpreted and operated
consistently with the requirements of Code Section 409A and the regulations
thereunder.”
 


 
Dated: November 13, 2008

 
ENERGY PARTNERS, LTD.
 
 
By:  /s/ John H. Peper        
        John H. Peper
        Executive Vice President, General
        Counsel and Corporate Secretary




 
 
 
